DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 2-4 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species (the elected species of Fig. 77-78 only includes one securing component to secure the second rod in the second passage, and that component is set screw 3156; note that due to the amendment to claim 1 to recite “a second securing mechanism,” claim 2 now recites an additional securing component in reciting “a second securing element”), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on May 14, 2021.
Claims 6 and 7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species (the elected species of Fig. 77-78 includes cam 3420 that does not rotate; note that due to the amendment to claim 1 to recite “a first securing mechanism” that “move[s] downwardly,” the first securing element must only be the cam as the first securing mechanism must be set screw 3440), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on May 14, 2021.
	Claims 1, 5, 8, 10, 12, and 13 have been examined.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5, 8, 12, and 13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee et al. (US 2017/0333088 A1).
Claim 1. Lee et al. disclose a connector comprising: a first clamping portion (portion of body 602 with recess 604, set screw 614, and rod pusher 608) comprising: a first passage (recess 604) having a first longitudinal axis (extends along axis A4 of rod R1) extending therethrough; a first securing mechanism (set screw 614); a bottom portion having an opening (aperture 650) in communication with the first passage, the first passage being sized to allow a first rod (rod R1) to be inserted through the opening in the bottom portion in a top loading manner; and a first securing element (rod pusher 608) having a cam surface (bearing surface 644B), the first securing element being translatably connected to the connector via a retaining pin (pin 660 cooperates with leaf spring 612) extending through the first securing element and into a slot (tunnel 628) 
Claim 5. Lee et al. disclose wherein the first securing element is extendible into the first passage (see para. 0175) (Figs. 6A-F). 
Claim 8. Lee et al. disclose a connector comprising: a body (body 602) having a bottom surface (distal end 602d) extending between a first end (end with recess 604) and a second end (end with recess 606), the first end comprising: a first securing mechanism (set screw 614); a generally U-shaped first opening (recess 604) extending from the bottom surface, the generally U-shaped first opening being sized to upwardly receive a first rod (rod R1) extending therethrough along a first axis (extends along axis A4 of rod R1) in a top loading manner; and a securing element (rod pusher 608) having a cam surface (bearing surface 644B), the securing element being translatably connected to the connector via a retaining pin (pin 660 cooperates with leaf 
Claim 12. Lee et al. disclose wherein the securing element is extendible into the generally U-shaped first opening to releasably secure the first rod to the body (see para. 0175) (Figs. 6A-F).
	Claim 13. Lee et al. disclose wherein the first securing mechanism includes a set screw (set screw 614) adapted to rotate along a vertical axis (axis A1) and the downward movement of the set screw translates the first securing element in a direction lateral to the vertical axis (see para. 0171) (Figs. 6A-F).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2017/0333088 A1) in view of Rezach (US 2007/0270816 A1).
Lee et al. fail to disclose wherein the second opening is generally circular (claim 10).
Rezach teaches a connector comprising a first opening (channel 26) that is generally U-shaped and a second opening (opening 28) that is generally circular, wherein the first opening receives a first rod (rod 34) and the second opening receives a second rod (rod 36), wherein the second rod is releasably secured to the connector via a second securing element (screw 44) extendible into the second opening (Figs. 1-4).
It would have been an obvious matter of design choice to one skilled in the art before the effective filing date of the claimed invention to modify the second opening of claim 10), since Applicant has not disclosed that such solve any stated problem or is anything more than one of numerous shapes or configurations a person of ordinary skill in the art would find obvious for the purpose of providing a rod-receiving opening in a connector. In re Dailey and Eilers, 149 USPQ 47 (1966).

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  The Examiner notes that Applicant has not presented any arguments with respect to Lee.  It is further noted that the embodiment of Lee used in this rejection is different than the embodiment used in the prior rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIANNA NANCY HARVEY whose telephone number is (571)270-3815. The examiner can normally be reached Mon.-Fri. 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on (571)272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JULIANNA N HARVEY/Primary Examiner, Art Unit 3773